Case 2:20-cv-00248-GJQ-MV ECF No. 51, PageID.501 Filed 05/19/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


 JENNIFER FRANCE,

          Plaintiff,                      Case No. 2:20−cv−248

    v.                                    Hon. Gordon J. Quist

 CHIPPEWA, COUNTY OF, et al.,

          Defendants.
                                      /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

 Type of hearing(s):    Scheduling Conference
 Date/Time:             May 25, 2021 11:30 AM
 Magistrate Judge:      Maarten Vermaat
 Place/Location:        by telephone

 Counsel will use the Court's conference line: 866−434−5269, Access Code
 6087272

                                      MAARTEN VERMAAT
                                      U.S. Magistrate Judge

 Dated: May 19, 2021            By:    /s/ C. A. Moore
                                      Courtroom Deputy
